Exhibit 10.5

FIRST AMENDMENT TO

AGREEMENT AND PLAN OF MERGER

This AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”), dated
effective as of May 21, 2012, is by and among USMD Holdings, Inc., a Delaware
corporation, UANT Ventures, L.L.P., a Texas limited liability partnership, UANT
Acquisition Company No. 2, L.L.C., a Texas limited liability company and a
wholly-owned subsidiary of Ventures and Impel Management Services, L.L.C., a
Texas limited liability company.

WHEREAS, the Parties previously entered into that certain Agreement and Plan of
Merger dated December 15, 2011 (the “Agreement”); and

WHEREAS, the Parties desire to amend certain terms of the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

ARTICLE II

AMENDMENTS; GENERAL

2.1 Section 1.4(c)(v) of the Agreement is hereby deleted in its entirety and
replaced with the following, effective as of the date hereof:

(v) to reflect on Schedule 1.41 the amount of any mutually approved capital
expenditures (A) since December 31, 2010 relating to fixed assets of the UANT
clinical practice and (B) since September 30, 2011 relating to fixed assets or
mutually approved capital contributions of USMD, Ventures/UANT, Impel, and MCNT
as set forth in Cells K65, M65, O65, and Q65, including without limitation
approved capital expenditures for equipment, building or tenant improvements.

2.2 Section 4.4(a) and (b) of the Agreement are hereby deleted in their entirety
and replaced with the following, effective as of the date hereof:

(a) As of the date hereof, the authorized capital stock of Holdings consists of
1,000,000 shares of preferred stock, $0.01 par value, of which no shares are
issued and outstanding as of the date hereof, and 49,000,000 shares of common
stock of Holdings, par value $.01 (“Holdings Stock”), of which 35,800 are issued
and outstanding as of the date hereof. As of the date hereof, up to 964,200
shares of Holdings Stock are reserved for issuance under the Holdings Equity
Plan. Except as set forth above or in connection with the UANT/USMD Contribution
and the MCNT Merger, no shares of capital stock or other voting securities of
Holdings are issued, reserved for issuance or outstanding.

(b) Immediately following the consummation of the Merger, the MCNT Merger and
the UANT/USMD Contribution, (i) the authorized capital stock of Holdings shall
consists of 1,000,000 shares of preferred stock, $0.01 par value, of which no
shares shall be issued and outstanding as of the Closing Date, 49,000,000 shares
of Holdings Stock, of which



--------------------------------------------------------------------------------

10,035,800 shares are expected to be issued and outstanding as of the Closing
Date and 964,200 shares shall be reserved for issuance under the Holdings Equity
Plan as of the Closing Date and (ii) the capital structure of Holdings’
Subsidiaries shall be as set forth on Schedule 4.4(b) hereto. Schedule 4.4(b)
sets forth (i) the name and jurisdiction of each Subsidiary of Holdings
immediately following the Closing, and (ii) a complete and accurate list of all
outstanding securities beneficially owned by Holdings or its Subsidiaries
immediately following Closing. Except as set forth above, immediately following
the consummation of the Merger, the MCNT Merger and the UANT/USMD Contribution,
no shares of capital stock or other voting securities of Holdings shall be
issued, reserved for issuance or outstanding.

2.3 Other than the amendments and modifications specifically contained in this
Amendment, the Agreement remains in full force and effect.

2.4 This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties. Facsimile execution and delivery of this Amendment is
legal, valid and binding for all purposes.

2.5 This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Texas, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

[the rest of this page is blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Agreement
and Plan of Merger to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

HOLDINGS:

 

USMD Holdings, Inc., a Delaware

corporation

 

By:  

 

Name:   John House, M.D. Title:   Chairman and CEO

 

VENTURES:

 

UANT VENTURES, L.L.P. a Texas limited

liability partnership

 

By:  

 

Name:   Mark McCurdy, M.D. Title:   Authorized Partner

 

MERGER SUB:

 

UANT ACQUISITION COMPANY NO. 2,

L.L.C., a Texas limited liability company

 

By:  

 

Name:   Tom Hall Title:   Manager

Signature Page to Amendment to Agreement and Plan of Merger



--------------------------------------------------------------------------------

IMPEL:

 

IMPEL MANAGEMENT SERVICES

L.L.C., a Texas limited liability company

 

By:  

 

Name:   Steven Brock